                                                                                                                 ,1-1



                         Case 2:19-cv-00794-MHH Document 1 Filed 05/24/19 Page 1 of 7                                                             FILED
                                                                                                                                        2019 May-24 PM 03:31
\                                                                                                                                       U.S. DISTRICT COURT
                                                                                                                                            N.D. OF ALABAMA
Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                                      UNITED STATES DISTRICT COURT
                                                                     for the                      7:' ! (\
                                                                                                  LL , j
                                                          Northern District of Alabama


                                                                               Case No.
                                                                       )                      (to be filled in by the Clerk's Office)
                                                                       )
                            Plaintiff                                  )
(Write your full name. No more than one plaintiffmay be named          )
in a pro se complaint.)                                                )       Jury Trial: (check one)       D    Yes    ~o
                                                                       )
                                -v-
                                                                       )
                                                                       )

     i~ttJdJtz                  ~
     UrZjl<nlC, t/?L~f,fuvult - ~ ~ //t/\d AA
                             Defendant(s)                              )
(J.Vrite the full name ofeach defendant who is being sued. If the
names ofall the defendants ca11.not fit in the space above, please     )
write "see attached" in the space and attach an additional page        )
with the full list ofnames.)



                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address




                                                                                                                                           Page I of 7
                                                                                              .1.1


                        Case 2:19-cv-00794-MHH Document 1 Filed 05/24/19 Page 2 of 7


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


      D Check here to receive electronic notice through the email listed above. By checking this box, the
undersigned consents to electronic service and waives the right to personal service by first class mail pursuant to
Federal Rules of Civil Procedure 5(b)(2), except with regard to service of a summons and complaint. The Notice
of Electronic Filing will allow one free look at the document, and any attached PDF may be printed or saved.


Date                                          Participant Signature



          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known}. Attach additional pages if needed.



                    Defendant No. I
                               Name
                               Job or Title (((known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 2
                              Name
                               Job or Title (!(known}
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known}              l ~


                    Defendant No. 3
                              Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (((known}


                                                                                                                  Page 2 of 7
                                                                                                      ,1,1



                        Case 2:19-cv-00794-MHH Document 1 Filed 05/24/19 Page 3 of 7


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                    Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                              Name
                               Street Address
                              City and County
                               State and Zip Code
                              Telephone Number


II.      Basis for Jurisdiction

         This action is brought for discrimination in employment pursuant to (check all that apply):

                 D               Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)

                 D               Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                 D               Other federal law (specify the federal law):


                                                                                                                            Page 3 of 7
                                                                                                    ,1,1



                        Case 2:19-cv-00794-MHH Document 1 Filed 05/24/19 Page 4 of 7


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                  D              Relevant state law (specify, ifknown):


                  D              Relevant city or county law (specify, if known):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including<-
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):


                            D             Failure to hire me.
                            E(            Termination of my employment.


                            ~
                                          Failure to promote me.
                                          Failure to accommodate my disability.
                            E(            Unequal terms and conditions of my employment.
                            D             Retaliation.
                            D             Other acts (specify):
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)




                              !)VU, 1N., ..mfi~ ~                             di      ff!   y uYJf!l~ Tu.,J;iU
                                ~ ~ rny                                             d)r-~/1/fy·.
        C.          I believe that defendant(s) (check one):
                            ~             is/are still committing these acts against me.
                            D             is/are not still committing these acts against me.




                                                                                                                        Page 4 of 7
                           Case 2:19-cv-00794-MHH Document 1 Filed 05/24/19 Page 5 of 7


   Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




   D.      Defendant(s) discriminated against me based on my (check all that apply and explain):
                               D             race
                               D             color
                               D             gender/sex
                               D             religion
                               D             national origin
                               D /           a~e (y.e~r ofbirth)   .    .    . .   (only when asserting a claim of age discrimination.)
                               ~             d1sab1hty or perceived d1sab1hty (specify disability)
                                                 '£1DWe {'dI .1t~/Yl.1~ ~                            Di' r ~
           E.          The facts ofmy case are as follows. Attach additional pages if needed. · - ) ~..... ~ { J > ( J                         "J)_e

~~~;;M~~trt.  ~~~~ ~\~i\;0              -P:~~                                                                   1
                                                                                                                 ~~
 \1ovl~-~ hv,   1.\~rtll ~ 0(Dn~'i1Niu ~   ~1'\~¥ 1                                                                            Yi,a,Lc
0Jl\\ CJ?t '?{,: 11'-J~ 0-{- ~ . ~ 1\1\,-e, ~O? \ ~ ~ s.-..·-€. chd: ~ D-612-                               1



~o\ti'\f.U D--r 21 J'.1lf-l(;.lflt ~ , V7"v-k blc76\TY----. o+ _.r ul.%~ ~ ~
~ \ N~'f      t.ee~ ~ \.f·~·~· 1S .d1SG~m\V"\o'f'BV\\-_ JSCJ C r { ) ~ ~ ~
                          _~mlr~ \'J~?,G -tr-t, mv-,£~ 4
.
held ·on ivm ~ ~l'i\1nITT               ~~o-- -11~f/'&:, ~-01thlk  ~*
                       (Note: As additional support for the facts ofyour claim,_ you may _attach to this complaint a c~py o.frJ'/         \'Y\Z,
                       your charge filed with the Equal Employment Opportunity Comm,sswn, or the charge filed wllh t h ~ \ ~ \
           .           ~-~~~~~                                                                                          '            ~~
           J:: ~-?5-\Penat Ot1lYI'$ \)t':i\hofl \'t~IW-1\t-·?£ VVt i \·pS \'YI\~                                                                       -
   IV.    Exhaustion of Federal Administrative Remedies                     "!b    ~bG                                                fJYlt)~
          A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                       my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                       on (date)




          B.           The Equal Employment Opportunity Commission (check one):
                                             has not issued a Notice of Right to Sue letter.
                                             issued a Notice of Right to Sue letter, which I received on (date)    {>1P( W, '21Jlf/
                                            (Note: Attach a copy of the Notice ofRight to Sue letter from the Equal Employment
                                            Opportunity Commission to this complaint.)




                                                                                                                                 Page 5 of 7
                            Case 2:19-cv-00794-MHH Document 1 Filed 05/24/19 Page 6 of 7


   Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


           C.          Only litigants alleging age discrimination must answer this question.

                       Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                       regarding the defendant's alleged discriminatory conduct (check one):


                               D             60 days or more have elapsed.
                               D             less than 60 days have elapsed.


   V.      Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
           amounts of any. actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
           or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
. 0... n   money damages. T (JJ) IC..""°t)..e. tD Dfld_t,,/2. (V\.5H;~µ~ ~
                                                            ~+-
,l)(.. 1\-.e. ~ ~ cpu Ld \tl'o-v"Q, \0~0 doN€.- ~                     Ix ~ ~ \
                                                                                                        y.                      .




 ~ ~ t ~ ~ \ NO} \?leN at,-;;ufwvu                                    A    IN ~                        ~+
~~~~~~~~\~~~~
~ 5:S 6-~ {'.,K'\D~Dt' of \ f~ · 'l:: ~ ~
        \0                                l!,RJ.e,,2_ orut'~~~1                       ~.b.--('.,chJ-{:'.,t
ff)N~                 ~l)Y:\;~~~~~~1~t$~'-j'.f~~ ~
                  ~1 ~.
~t~               Al 11 bY'\tl          ~               ,          b2,       ol   VV,'1(,,d   Nl'lr\ ~ I T -            ~~
                                               ~11~~~ 1fs t-rFr·~rP~:Ol}O
                                                                                          1
~ - d~f::~i~n~~g

             Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
             and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
             unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
             nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
             evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
             opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
             requirements of Rule 11.



             A.         For Parties Without an Attorney

                        I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                        served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                        in the dismissal of my case.


                         Date of signing:


                         Signature of Plaintiff             ~ ~ ' - ; r e _ _ ~.
                         Printed Name of Plaintiff                   N , ~ ~ -------~

                                                                                                                           Page 6 of 7
                        Case 2:19-cv-00794-MHH Document 1 Filed 05/24/19 Page 7 of 7


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination



        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                       Page 7 of 7
